Opinion
Pee Curiam :
The cause is remanded to the Court of Common Pleas of Delaware County for further consideration and appropriate proceedings in the light of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799, in order that John L. DeFelice may have an opportunity to establish by evidence the material averments of his petition and the Commonwealth may have an opportunity to affirm or deny or rebut this evidence. After hearing the evidence, the Court of Common Pleas of Delaware County shall make its findings and enter an appropriate order of judgment consistent with the evidence and the law, and the opinion of the Supreme Court of the United States in Gideon v. Wainwright, supra, and in accord with right and justice and the Constitution and the laws of the Commonwealth of Pennsylvania and the United States. The reasons for this action are to be found in our recent opinion filed June 23, 1964, in Commonwealth ex rel. Goodfellow v. Rundle, 203 Pa. Superior Ct. 419, 201 A. 2d 615.
Order reversed and cause remanded with a procedendo.